                                           Case 5:21-cv-04535-NC Document 5 Filed 06/15/21 Page 1 of 2




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         STEVE BELL, and others,                             Case No. 21-cv-04535-NC
                                  11
                                                       Plaintiffs,                           ORDER TO SHOW CAUSE
Northern District of California




                                  12                                                         WHY CASE SHOULD NOT BE
 United States District Court




                                                 v.                                          DISMISSED FOR LACK OF
                                  13                                                         SUBJECT MATTER
                                         MICHAELS MANAGEMENT SERVICES,                       JURISDICTION
                                  14     INC., and others,
                                                                                             Re: ECF 1
                                  15                   Defendants.
                                  16
                                  17
                                  18          Plaintiff Steve Bell filed a complaint against Defendants on June 11, 2021. ECF 1.

                                  19   In the complaint, Bell alleges that the Court has subject matter jurisdiction “because the

                                  20   Military Installation(s) where the housing at issue is located is within the geographical

                                  21   boundaries of Monterey County.” Id. at 5. Federal courts are courts of limited jurisdiction

                                  22   and are presumptively without jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am.,

                                  23   511 U.S. 375, 377 (1994). A district court can have subject matter jurisdiction through

                                  24   federal question or diversity jurisdiction. See 28 U.S.C. §§ 1331, 1332. The conclusory

                                  25   language in Bell’s complaint is not sufficient to establish subject matter jurisdiction

                                  26   through federal question or diversity jurisdiction. Accordingly, the Court ORDERS Bell to

                                  27   show cause in writing why this case should not be dismissed by June 21, 2021.

                                  28          IT IS SO ORDERED.
                                           Case 5:21-cv-04535-NC Document 5 Filed 06/15/21 Page 2 of 2




                                  1
                                  2    Dated: June 14, 2021               _____________________________________
                                                                                NATHANAEL M. COUSINS
                                  3                                             United States Magistrate Judge
                                  4
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                             2
